 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm]

Exhibit 10.4

ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

 

STATE OF TEXAS

COUNTY OF GONZALES

KNOW ALL MEN BY THESE PRESENTS:

CATI OPERATING, LLC, whose address is 450 Gears Road, Suite 860, Houston, Texas
77067, hereinafter referred to as “Assignor”, for and in consideration of the
sum of Ten Dollars ($10.00) and other good and valuable consideration, the
receipt of which is hereby acknowledged, does hereby convey, transfer, assign
and set over unto ROBERTSON GLOBAL CREDIT, LLC, whose address is 3525 Sage Road,
Suite 914, Houston, Texas 77056, hereinafter referred to as “Assignee”, an
overriding royalty interest, free and clear of all cost and expense of
development and operation, in the amount of 2% of 8/8ths of all oil, gas and
casinghead gas, and other hydrocarbon substances produced, saved and marketed
from the following described land pursuant to those certain oil and gas leases,
whether one or more, described on EXHIBIT “A” attached hereto and made a part
hereof, and situated in the aforesaid County and State.

TO HAVE AND TO HOLD the interest herein transferred and assigned unto Assignee,
its successors and assigns, forever, subject only to the following terms and
provisions: that

A.The overriding royalty interest herein transferred is payable out of and only
out of the oil and gas produced, saved and marketed, pursuant to the terms and
provisions of the above-described oil and gas leases; limited, however, only to
the wellbores of the Cyclone #9H, API No. 42-177-33698 and the Cyclone #10H, API
No. 42-177-33699.

B.The overriding royalty interest herein provided for shall not, in any event,
be paid or accrued upon any oil, gas, casinghead gas, and other hydrocarbon
substances used for operating, development or production purposes upon the above
described lands or unavoidably lost; and no overriding royalty shall be paid
upon gas used for repressuring or recycling operations benefitting said lands.

C.This Assignment of Overriding Royalty Interest is made without warranty of
title, express or implied, except as to parties claiming by, through or under
Assignor, but not otherwise.

D.If Assignor’s interest in the above-described oil and gas leases, lands or
units is less than the entire interest, or if said oil and gas leases cover less
than the entire fee title, then the above overriding royalty interest shall be
reduced proportionately.

E.It is understood and agreed that Assignor shall have the right to pool the oil
and gas leases and lands covered hereby, or any portion thereof, with other
lands and leases into voluntary units, or into units as established by any
governmental authority having jurisdiction, and if the leases , and the lands
covered thereby, or any part thereof are pooled accordingly, then the overriding
royalty interest herein conveyed shall be reduced in proportion that the acreage
burdened by the overriding royalty interest bears to all the acreage included in
any pooled unit.

IN WITNESS WHEREOF, Assignor has executed and delivered this assignment of
overriding royalty interest this 15th day of August, 2016.

 

 

 

ASSIGNOR: CATI Operating, LLC       By /s/ Anthony C. Schnur     Anthony C.
Schnur, Managing Member     ASSIGNEE: ROBERTSON GLOBAL CREDIT, LLC       By /s/
Chase M. Robertson     Chase M. Robertson

 

STATE OF TEXAS

COUNTY OF HARRIS

Before me, the undersigned Notary Public, in and for said County and State, on
this 25th day of August, 2016, personally appeared Anthony C. Schnur to me known
to be the identical person who subscribed the name of the maker thereof to the
foregoing instrument as Managing Member of CATI Operating, LLC and acknowledged
to me that he executed the same as his free and voluntary act and deed, and as
the free and voluntary act and deed of CATI Operating, LLC.

Given under my hand and seal the day and year first above written.



My Commission Expires:  1/22/2018   /s/ Stephen Ganske     Notary Public    
Address: 202 N. Camp St.       Sequin, TX 78155

STATE OF TEXAS

COUNTY OF HARRIS

Before me, the undersigned Notary Public, in and for said County and State, on
this 15th day of August, 2016, personally appeared Anthony C. Schnur to me known
to be the identical person who subscribed the name of the maker thereof to the
foregoing instrument as Managing Member of CATI Operating, LLC and acknowledged
to me that he executed the same as his free and voluntary act and deed, and as
the free and voluntary act and deed of CATI Operating, LLC.

Given under my hand and seal the day and year first above written. 

My Commission Expires:   /s/ Rhonda Shuman     Notary Public     Address: 5120
Woodway, Suite 9029       Houston, TX 77056

 



 

 

 

EXHIBIT “A”

 

LESSOR/LESSEE: DATE: RECORDING DATA:       Byron Keith Pagel/ Eagleford Gas 8,
LLC 11/9/2015 Volume 1216, Page 310       Ruddock Vaccinating Services, Inc./
12/22/2015 Volume 1216, Page 316           Eagleford Gas 8, LLC           Upton
Ruddock/ Eagleford Gas 8, LLC 12/22/2015 Volume 1216, Page 319      

Ruddock Vaccinating Services, Inc./          

            Eagleford Gas 8, LLC 1/1/2016         Upton Ruddock/ Eagleford Gas
8, LLC 1/1/2016         Ruddock Vaccinating Services, Inc./ 1/21/20 16  
          Eagleford Gas 8, LLC          

Kenneth Plowman Whiddon &



  Mary Jane Whiddon/ Eagleford Gas 8, LLC 2/5/2016        

Kenneth Plowman Whiddon &



  Mary Jane Whiddon/ Eagleford Gas 8, LLC         2/5/2016  

 





 